DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2020 was filed after the mailing date of the non-final Office action on 19 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Kelly McKinney on 10 June 2021.
The application has been amended as follows: 
Claim 1, lines 17-20: change "wherein the third component is at least one selected from the group consisting of: self-healing chemicals; piezo-particles; thermal-active shape memory polymers; pH-active shape-memory polymers; electro-active shape memory polymers; and ferromagnetic polymers." to "wherein the third component is at least one selected from the group consisting of: self-healing chemicals, piezo-particles, thermal-active shape memory polymers, pH-active shape-memory polymers, electro-active shape memory polymers, and ferromagnetic polymers."




Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art Yu et al. in US 2016/0145961 (US '961).

    PNG
    media_image1.png
    398
    489
    media_image1.png
    Greyscale
US '961 discloses a composite material comprising a plurality of unit cells ([0008], Fig. 2A) that may comprise a shape memory alloy (SMA) [0020] forming an elastic (reactive) structure [0023] that is disposed in a matrix material (filler material) [0027].  Further, this composite structure is used to comprise a variety of downhole (oilfield) [0004] tools, particularly the seals found therein [0019].  Figs. 2A and 2B disclose the periodic element of the SMA structure comprises what are substantially rod- or wire-shaped structures (Fig. 2B; [0022]), both of which form a plurality of unit cells that comprise an SMA (Fig. 2A; [0008]); note that these features, see particularly 206 and 208 in the reproduced Fig. 2B below, in the unit cell can be considered to be aligned to one another and parallel to the analogous features in the adjacent unit cells.  In addition, the unit cells themselves can be considered to be parallel and aligned to one another.

US '961 does not disclose or suggest a third component that is at least one selected from the group consisting of: self-healing chemicals, piezo-particles, thermal-active shape memory polymers, pH-active shape-memory polymers, electro-active shape memory polymers, and ferromagnetic polymers.  US '961 does not disclose or suggest the filler material and the third component are built or injected in between the plurality of features of the reactive shape-memory alloy element.
Therefore, US '961 does not disclose or suggest the presently claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/Patricia L. Hailey/Primary Examiner, Art Unit 1732